Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities:  
Claim 5 line 1 reads “They system of claim 1” and should read “The system of claim 1”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lock (US 2691861 A).

Regarding claim 1, Lock discloses a plant harvesting system, comprising: a housing having a cover (26), a first end wall (24), a second end wall (25), and a bottom wall (see Fig. 5); 
a rotatable assembly (23L, R, Fig. 3) mounted within the housing and adapted to strip and collect plant material off of a plant.

Regarding claim 2, Lock discloses the system of claim 1 wherein the housing is separated into two sections by a gap (see Fig. 3, a gap extends between elements 28) adapted to receive a plant.

Regarding claim 3, Lock discloses the system of claim 2 wherein the two sections are mounted to a separating and lifting system (parallel lift links 15, 16).

Regarding claim 4, Lock discloses the system of claim 1 wherein the rotatable assembly has a pair of rotatable members (23) each having a shaft with plant engaging members radially attached to the shaft.

Regarding claim 8, Lock discloses the system of claim 1 wherein the rotatable assembly is **[adapted to strip plant material having wet or dry moisture] off a plant in a field.

*** It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The limitation adapted to strip plant material having wet or dry moisture does not preclude harvesters used for plant material having only dry moisture. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Regarding claim 9, Lock discloses the system of claim 1 wherein the housing is positioned at an angle with the first end wall adjacent a ground surface and the housing angles upwardly toward the second end wall (see Fig. 1, 4).

Regarding claim 10, Lock discloses the system of claim 1 wherein a collection system (a receptacle, col. 3 lines 42-44) is positioned to a rear of a vehicle and adapted to collect the plant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Smith (US 2825197 A).

Regarding claim 5, Lock discloses the system of claim 1. 
Lock does not disclose wherein a rotatable speed of the rotatable assembly is adjustable.
In a similar cotton harvester, Smith discloses stripper rolls (38), the speed of which can be adjusted so that the type of cotton being stripped, the volume and condition of the plants may be taken into consideration and the stripper operated in the most efficient manner (col. 7 lines 36-45).
It would be obvious to one of ordinary skill in the art to provide the rolls disclosed by Lock with an adjustable speed, as disclosed by Smith, as a way of operating the harvester with varying types of cotton in the most efficient manner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Urich (US 5287687 A).

Regarding claim 6, Lock discloses the system of claim 4. 
Lock does not disclose wherein a space between the pair of rotatable members is adjustable.
In a similar cotton harvester, Urich discloses picking means, the space between which can be adjusted (col. 5 lines 27-33). 
It would be obvious to one of ordinary skill in the art to provide the rolls disclosed by Lock with an adjustable gap, as disclosed by Urich, as a way of operating the harvester with varying sizes of crop.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lock (US 2691861 A).

Regarding claim 7, Lock discloses the system of claim 1 wherein the pair of rotatable members are timed to rotate in multiple relationships to one another.
It has been held that to make parts adjustable requires only routine skill in the art. It would be obvious to one of ordinary skill in the art to adjust the position of one roller relative to the other as a matter of obvious design choice (MPEP.2144.04.V.D).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1650521 A could be used to reject claim 1 under 35 U.S.C. 102 and discloses guide fingers. US 2636330 A discloses picking rollers reversible in direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671